DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2008-034514 A) in view of Lee (U.S. PGPub 2006/0192294) and Chong (U.S. PGPub 2012/0074546).
	Regarding claim 1, Yoshinori teaches a method for manufacturing a semiconductor device, the method comprising: preparing a semiconductor element including a semiconductor part and an electrode, the electrode being provided on the back surface of the semiconductor part, the electrode having a multi-layer structure including an outermost layer of tin (Fig. 1, 21, 18, [0020]-[0021], Ti/Ni/Ag formed sequentially on back of chip); mounting the semiconductor element on a frame, the frame including a base member and a plating layer, the plating layer being formed on the base member and including silver (12, 15, Fig. 1, [0017]); the semiconductor element being bonded to the plating layer, wherein the outermost layer of the electrode in the semiconductor element contacts the plating layer ([0018], [0022]).
Yoshinori does not explicitly teach wherein the plating layer includes tin and wherein the bonding is performed by pressing. 
Lee teaches a plating layer formed on a base member which may comprise silver and tin ([0036], [0012], Claim 14) in contact with a solder layer and wherein the bonding is performed by pressing ([0036]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lee with Yoshinori such that the plating layer includes tin and wherein the bonding is performed by pressing because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
	The combination of Yoshinori and Lee does not explicitly teach wherein the multi-layer electrode structure includes the outermost layer of tin before mounting on the frame, and wherein the outermost layer remains at an interface of the electrode and the plating layer while forming a first eutectic region between the electrode and the plating layer, the first eutectic region including tin and silver.
Chong teaches wherein solder (corresponding to the outermost tin layer of Yoshinori) is applied to the semiconductor die before mounting to a bonding layer, and wherein a first eutectic region is formed between the solder layer and a bonding layer formed on a semiconductor element ([0046], Fig. 4a). Chong teaches that, after bonding and formation of the eutectic layer, the bonding layer is coupled to the solder ([0046]) and depicts the solder layer as being present post-bonding in Fig. 6a. Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chong with Yoshinori and Lee such that the outermost layer remains at an interface of the electrode and the plating layer while forming a first eutectic region between the electrode and the plating layer, the first eutectic region including tin and silver for the purpose of electrically coupling the layers (Chong, [0046]) and wherein the multi-layer electrode structure includes the outermost layer of tin before mounting on the frame because prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
 Regarding claim 2, the combination of Yoshinori, Lee, and Chong teaches wherein the base member includes copper and the plating layer is selectively formed on the base member ([0014], Fig. 1). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yoshinori, Lee, and Chong for the reasons set forth in the rejection of claim 1.
Regarding claim 3, the combination of Yoshinori, Lee, and Chong teaches wherein the electrode of the semiconductor element includes a first layer and the outermost layer, the first layer being in contact with the back surface of the semiconductor part and being electrically connected to the semiconductor element, the first layer including metal other than tin, and the first layer and the outermost layer are stacked in order on the back surface ([0020]-[0021], first layer Ti; outermost layer 18, Sn). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yoshinori, Lee, and Chong for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Yoshinori, Lee, and Chong teaches wherein the electrode of the semiconductor element further includes a third layer provided between the first layer and the outermost layer, the third layer including nickel ([0021]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yoshinori, Lee, and Chong for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Yoshinori, Lee, and Chong teaches wherein the electrode of the semiconductor element further includes a fourth layer provided between the third layer and the outermost layer, the fourth layer including silver ([0021]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yoshinori, Lee, and Chong for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Yoshinori, Lee, and Chong teaches wherein a second eutectic region is formed between the base member and the plating layer, and the semiconductor element is bonded to the base member so that a portion of the plating layer remains between the first eutectic region and the second eutectic region ([0046], Fig. 4a). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Yoshinori, Lee, and Chong for the reasons set forth in the rejection of claim 1. 
Regarding claim 7, the combination of Yoshinori, Lee, and Chong teaches wherein the first eutectic region includes silver and tin and the second eutectic region includes silver and metal included in the base member (Chong, [0046]; Yoshinori and Lee, see rejection of claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoshinori, Lee, and Chong for the reasons set forth in the rejection of claim 1.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori (JP 2008-034514 A) in view of Lee (U.S. PGPub 2006/0192294) and Chong (U.S. PGPub 2012/0074546) and further in view of Suga (U.S. PGPub 2015/0048523).
Regarding claim 8, the combination of Yoshinori, Lee, and Chong does not explicitly teach wherein the semiconductor element is mounted on the base member after the electrode of the semiconductor element or the plating layer on the base member is irradiated with light.
Suga teaches irradiating bonding layers on a semiconductor element or substrate with light before heating ([0346]-[0348]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Suga with Yoshinori, Lee, and Chong such that the semiconductor element is mounted on the base member after the electrode of the semiconductor element or the plating layer on the base member is irradiated with light for the purpose of heating the layers (Suga, [0348]).
Regarding claim 9, the combination of Yoshinori, Lee, Chong, and Suga teaches wherein the electrode of the semiconductor element is irradiated with ultraviolet light (Suga, [0348]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoshinori, Lee, Chong, and Suga for the reasons set forth in the rejection of claim 8.
Regarding claim 10, the combination of Yoshinori, Lee, Chong, and Suga teaches wherein the electrode of the semiconductor element is irradiated with light (Suga, [0348]; light includes ultraviolet and infrared according to the paragraph but would be known to a person having ordinary skill to include visible light). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoshinori, Lee, Chong, and Suga for the reasons set forth in the rejection of claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812